Hill, C. J.
The indictment in this case was based upon section 5 of the general tax act of August 16, 1909 (Civil Code, § 983). A demurrer was interposed on the ground that this act was unconstitutional, for reasons stated in the demurrer. The constitutional question thus made was certified by this court to the Supreme Court for instruction, and that court instructed this court that so much of the act in question as seeks to impose a greater tax where the goods handled are manufactured beyond the limits of the State is obnoxious to the uniformity clause of *124article 7, section 2, paragraph 1, of the constitution of this State, and therefore is void. 140 Ga. 202. It follows, from this decision of the Supreme Court, that the trial judge erred in overruling the demurrer to the indictment, and his judgment must be Reversed.
Decided July 22, 1913.
Indictment for misdemeanor; from Glynn, superior court — Judge Conyers. February 8, 1913.
A. D. Gale, H. F. Dunwody, for plaintiff in error.
J. H. Thomas, solicitor-general, contra.